            Case 1:19-cv-03377-LAP Document 294 Filed 04/22/21 Page 1 of 7




701 Brickell Avenue, Suite 3300 | Miami, FL 33131 | T | F 305.789.7799
Holland & Knight LLP | www.hklaw.com


Sanford L. Bohrer
+1 305-789-7678
Sandy.Bohrer@hklaw.com

Christine N. Walz
+1 305-789-7678
Christine.Walz@hklaw.com


April 22, 2021

Via ECF

The Honorable Loretta A. Preska
District Court Judge
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

          Re:       REPLY IN SUPPORT OF LETTER MOTION TO INTERVENE AND UNSEAL
                    Giuffre v. Dershowitz, Case No. 1:19-cv-03377

Dear Judge Preska:

        Pursuant to the Court’s order dated April 1, 2021 (DE 273), the Miami Herald Media
Company (“Miami Herald”) and Julie Brown (collectively “Proposed Intervenors”) submit this letter
reply in support of their Motion to Intervene and Unseal (DE 270). This reply addresses the responses
from Plaintiff Virginia Giuffre (DE 289) and third parties John Zeiger and Leslie Wexner (“Third
Parties,” DE 290); Defendant Alan Dershowitz does not object to Proposed Intervenors’ request to
intervene or to unseal (see DE 287).

I.        The Court Should Grant Proposed Intervenors’ Motion to Intervene Under Rule 24(a)
          and 24(b).

        News organizations are routinely permitted to intervene in cases on behalf of the public, either
under Rule 24(a)––intervention as of right––or Rule 24(b)––permissive intervention. See In re
NASDAQ Mkt.-Makers Antitrust Litig., 164 F.R.D. 346, 351 (S.D.N.Y. 1996) (granting the L.A.
Times’s motion to intervene under Rule 24(a) and noting “representatives of the press and general
public must be given an opportunity to be heard on the question of their exclusion.” (internal
quotation marks and citations omitted)); Schiller v. City of New York, No. 04 CIV. 7921, 2006 WL
2788256, at *2 (S.D.N.Y. Sept. 27, 2006) (granting the New York Times’s motion to intervene and
noting it “may well have an absolute right of intervention” under Rule 24(a) but declining to address,
instead, granting permissive intervention under Rule 24(b)).


Atlanta | Austin | Boston | Charlotte | Chicago | Dallas | Denver | Fort Lauderdale | Houston | Jacksonville
Lakeland | Los Angeles | Miami | New York | Orlando | Philadelphia | Portland | San Francisco | Stamford
Tallahassee | Tampa | Tysons | Washington, D.C. | West Palm Beach

Bogotá | London | Mexico City
         Case 1:19-cv-03377-LAP Document 294 Filed 04/22/21 Page 2 of 7

The Honorable Loretta A. Preska
April 22, 2021
Page 2


         Ms. Giuffre addresses only the permissive intervention analysis, discussed below, but fails to
object to Proposed Intervenors’ motion to intervene as of right. Rule 24(a)(2) provides intervention
shall be granted as of right when an applicant “claims an interest relating to the property or transaction
that is the subject of the action, and is so situated that disposing of the action may as a practical matter
impair or impede the movant’s ability to protect its interest, unless existing parties adequately
represent that interest.” Id. “The Second Circuit interpreted the term ‘interest’ to go beyond those
situations where the proposed intervenor ‘is or may be bound by a judgment in the action[.]’” Nu-
Chem Lab’ys, Inc. v. Dynamic Lab’ys, Inc., No. 96-CV-5886 (JS), 1998 WL 35180780, at *3
(E.D.N.Y. May 19, 1998) (quoting H.L. Hayden Co. of New York. Inc. v. Siemens Medical Sys., Inc.,
797 F.2d 85, 88 (2d Cir.1986)). Regarding the media, “interest” encompasses the news media’s role
as “representatives of the press and general public.” In re NASDAQ Mkt.-Makers Antitrust Litig.,
164 F.R.D. at 351. To that end, in In re NASDAQ, the Southern District of New York granted the
newspaper-intervenor’s motion under Rule 24(a), noting:

        As a newspaper of national importance, the L.A. Times has been among the most
        active in conveying to the financial community and the public the details of this action
        and the facts and allegations which underlie it. The newsworthiness of these
        allegations is illustrated by the attention that the L.A. Times and other news media
        have accorded the subject.

Id. The same goes here. The Miami Herald has been among, if not the, most active news source
covering the sex crimes allegations relating to Jeffrey Epstein and his associates. The newsworthiness
of this story, which continues to unfold, is apparent by the growing attention to the details of the
abuse itself and the treatment of the accusers by the legal system. For these reasons, intervention
should be granted under Rule 24(a).

        If the Court does not find intervention should be granted as of right, it should grant permissive
intervention under Rule 24(b). Ms. Giuffre correctly identifies the factors considered in analyzing
permissive intervention––(1) whether intervention will unduly delay litigation or prejudice the rights
of the original parties, (2) the nature of the intervenor’s interests, (2) whether those interests are
adequately represented by other others, and (4) whether intervention will significantly contribute to
the development of the underlying factual issues in the case and the equitable adjudication of the legal
questions presented, see Diversified Grp., Inc. v. Daugerdas, 217 F.R.D. 152, 157 (S.D.N.Y. 2003)
(granting media company’s motion to intervene)––but they do not weigh in favor of sealing.

        First, Ms. Giuffre’s contention that intervention will delay discovery is speculative. She avers
discovery can delay pre-trial proceedings, and may hinder factual development, but does not point to
any concrete reason why, in this case, intervention would give rise to inefficiency. In fact, at this
point, the litigants are well-trained in the First Amendment and common law analysis employed to
evaluate sealing and can readily employ the analysis as the need arises.

        More importantly, this Circuit has recognized “the importance of immediate access where a
right to access is found.” Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 126 (2d Cir. 2006).
         Case 1:19-cv-03377-LAP Document 294 Filed 04/22/21 Page 3 of 7

The Honorable Loretta A. Preska
April 22, 2021
Page 3


“The newsworthiness of a particular story is often fleeting. To delay or postpone disclosure
undermines the benefit of public scrutiny and may have the same result as complete suppression.” Id.
at 27 (citation and quotation marks omitted). The loss of the right of access, “for even minimal
periods of time, unquestionably constitutes irreparable injury.” Paulsen v. County of Nassau, 925
F.2d 65, 68 (2d Cir. 1991). To that end, denying intervention now is likely to lead to a backlog of
documents that will need to be addressed in bulk should intervention be granted at a later date. The
very same issue, which Proposed Intervenors would like to avoid, is unfolding in Maxwell.

        Regarding the second and third prongs, as members of the news media, Proposed Intervenors
are uniquely situated to represent the public interest in this case. Finally, regarding the fourth prong,
intervention by the Miami Herald supports the broad social interest in monitoring the presumptively
public legal system.

II.    The Requested Documents Should Be Unsealed or at Least Re-Filed with Limited
       Redactions.

       A.      Proposed Intervenors Do Not Seek to Undermine the Maxwell Unsealing
               Process.

         It is not the intent of Proposed Intervenors to undermine the Maxwell unsealing process.
However, the parties have repeatedly submitted filings and attachments entirely under seal in this
proceeding without articulating any countervailing interests or explanation such that it is impossible
for Proposed Intervenors or the public to know which sealed documents are subject to the Maxwell
unsealing protocol and which are newly filed in this case. For example, the fact that Exhibits A
through F attached to DE 263 were documents previously filed in the Maxwell matter was not publicly
known until Ms. Giuffre filed her response to Proposed Intervenors’ motion – nor was it publicly
known that Exhibit G is a new document not previously filed in the Maxwell matter. (See DE 289, at
2, n.2).

        Proposed Intervenors seek to intervene, in part, to ensure future motions to seal in this matter
are accompanied by the requisite showing that countervailing interests exist that outweigh the public
interest – and such a showing must, at a minimum, state the countervailing interest asserted and
provide support beyond conclusory allegations or speculative harms. 1 Brown v. Maxwell, 929 F.3d



1
  The Third Parties’ citations to case law in their footnote 3 are inapposite and should not be
considered by this Court. (DE 290, at 3 n.3). The cases analyzing whether a protective order was
“improvidently granted” and the “compelling need” of the requester apply only to requests to unseal
materials that are not judicial records, such as when a third party seeks privately exchanged discovery
that was never filed with the court. See id. (citing Martindell v. Int'l Tel. & Tel. Corp., 594 F.2d 291,
296 (2d Cir. 1979) (never mentions judicial records or judicial documents); Dorsett v. Cty. of Nassau,
289 F.R.D. 54, 64 (E.D.N.Y. 2012) (finding the materials were not judicial documents)). Conversely,
once a document is a judicial record, a common law and qualified First Amendment right of public
         Case 1:19-cv-03377-LAP Document 294 Filed 04/22/21 Page 4 of 7

The Honorable Loretta A. Preska
April 22, 2021
Page 4


41, 47 (2d Cir. 2019); United States v. Amodeo, 71 F.3d 1044, 1050 (2d Cir. 1995) (“Amodeo II”).
“[T]he mere fact that information is subject to a confidentiality agreement between litigants ... is not
a valid basis to overcome the presumption in favor of public access to judicial documents.” New
York ex rel. Khurana v. Spherion Corp., No. 15-CV-6605 (JMF), 2019 WL 3294170, at *1 (S.D.N.Y.
July 19, 2019). “[A] party must demonstrate reasons to justify sealing or redaction separate and apart
from a private agreement to keep information confidential.” Id.

        Even if certain attachments filed in this matter are subject to the Maxwell unsealing protocol,
the motions, letters, and other documents unique to this matter must be independently evaluated
against the presumption of public access. Even where an attachment is justifiably sealed, the motion
seeking court intervention and responses should be unsealed to the greatest extent possible. See, e.g.,
Travelers Indem. Co. v. Excalibur Reinsurance Corp., No. 3:11-CV-1209 (CSH), 2012 WL
13029602, at *7 (D. Conn. May 10, 2012) (finding party’s “request to seal the entire letter is overly
broad—i.e., not narrowly tailored—to achieve the necessary ends of protecting privileged and/or
confidential information).

        And while Proposed Intervenors recognize the efficiency in continuing with the Maxwell
unsealing protocol for documents filed in that matter, Proposed Intervenors cannot foreclose the
possibility that there may be a justification for unsealing documents in this matter that does not exist
for the same documents in Maxwell. For example, documents attached to motions that were never
decided in Maxwell might be attached to decided motions in this matter, or documents attached to
discovery motions in Maxwell may be attached to dispositive motions in this matter, which are subject
to a higher presumption of public access. Brown, 929 F.3d at 49-50.

       B.      The Requested Documents Are Judicial Records.

        The Third Parties’ claim that the documents surrounding the Motion to Compel the Deposition
of Leslie Wexner are not judicial documents because the Court has not yet ruled on them is directly
contrary to Second Circuit precedent. The Second Circuit expressly held in Lugosch v. Pyramid Co.
of Onondaga that a motion currently pending before the court is a judicial document. 435 F.3d 110,
121 (2d Cir. 2006). The Lugosch court found that the district court erred in holding a motion to unseal
in abeyance until the motion had been decided, finding that whether the motion had been ruled on did
not affect the court’s determination as to whether it was a judicial document. Id. at 113, 121.
Moreover, this Court indicated in the Maxwell matter that “[t]here is a stark difference between a
motion that is not yet decided and one that can never be decided.” 2 Giuffre v. Maxwell, No. 15 CIV.
7433 (LAP), 2020 WL 133570, at *2 n.1 (S.D.N.Y. Jan. 13, 2020) (emphasis in original).




access attaches, and sealing is warranted only where substantiated countervailing interests outweigh
the right of public access. See generally Lugosch, 435 F.3d at 119-21.
2
  The Court also cautioned that its ruling on undecided motions was “a narrow one.” Giuffre v.
Maxwell, No. 15 CIV. 7433 (LAP), 2020 WL 133570, at *4.
         Case 1:19-cv-03377-LAP Document 294 Filed 04/22/21 Page 5 of 7

The Honorable Loretta A. Preska
April 22, 2021
Page 5


           Here, the Motion to Compel the Deposition of Leslie Wexner is not yet decided. As the Third
Parties noted, the “Court has taken this matter under advisement.” (DE 290, at 3). The motion is
simply pending, and the Court’s determination as to whether it should be disclosed should not wait
until after the Court decides the motion. See Lugosch, 435 F.3d at 126 (“[H]olding the intervention
motion in abeyance was a delay that was effectively a denial of any right to contemporaneous access
. . . .”); see also In re Coordinated Pretrial Proc. in Petroleum Prod. Antitrust Litig., 101 F.R.D. 34,
43 (C.D. Cal. 1984) (“Indeed, for the presumptive right to be suspended or nonexistent until after the
judge has ruled on a motion, would be to impair the important interest in contemporaneous review
by the public of judicial performance.”).

        Regarding the documents related to the pre-motion conference to provide information and
materials to the US Attorney’s Office, Proposed Intervenors recognize that documents submitted “in
camera for the sole purpose of confirming that the refusal to disclose them to another party was
proper” or submitted solely “to decide whether or not to enter the protective order” are not necessarily
judicial documents. See S.E.C. v. TheStreet.Com, 273 F.3d 222, 233 (2d Cir. 2001); Brown, 929 F.3d
at 41, 50 n.33. However, neither of those narrow exceptions are present here. According to Ms.
Giuffre’s representations regarding the filings, they include a request “seek[ing] relief from the
protective order entered in this case,” and documents that had already been filed in the Maxwell
matter. 3 (DE 289, at 3). The material was not submitted in camera to determine whether it must be
disclosed in discovery or to seek a protective order. Rather, it consisted of already sealed material
and was submitted to seek relief from a protective order. Id. Docket entries 250, 256, and 263, and
the attachments thereto, should be considered judicial documents.

       C.      Newly Filed Documents in This Matter Should Be Unsealed or Refiled with
               Limited Redactions.

         The docket entries relating to the renewed request to compel the deposition of Leslie Wexner
(DEs 249, 249-1, 258, 258-1, 259, and 265) are seemingly not subject to the Maxwell unsealing
protocol, and the minimal countervailing interests offered by Third Parties are outweighed by the
public interest in these documents. 4 Both Plaintiff and Defendant in this matter do not object to the
unsealing of these documents in their entirety. (DE 287; DE 289, at 3-4). Only the Third Parties object
based not on attorney-client privilege but on a theory that any discussion in a deposition by Mr. Zeiger
of his representation of Mr. Wexner, including non-privileged and non-work product communications
and materials, is confidential. (DE 290, at 3-4).



3
  Proposed Intervenors’ ability to address the contents of the sealed documents is limited to
descriptions provided on the public docket and the parties’ representations in their responses to
Proposed Intervenors’ motion.
4
  According to Ms. Giuffre, Exhibit G attached to DE 263 is also not subject to the Maxwell unsealing
protocol, and Proposed Intervenors seek the unsealing of that document, as well. (See DE 289, at 2,
n.2).
         Case 1:19-cv-03377-LAP Document 294 Filed 04/22/21 Page 6 of 7

The Honorable Loretta A. Preska
April 22, 2021
Page 6


        First, the Third Parties fail to explain why this claim of confidentiality over non-privileged
materials presumably contained in a single attachment can shield the entirety of six filings with the
court, including a letter motion, two responses, and a reply. (DEs 249, 258, 259, 265). Even if the
Third Parties’ dubious claim of confidentiality is warranted, the documents should be redacted to
remove only those portions deemed confidential. 5

        Second, the Third Parties cite no law in the Second Circuit for their broad proposition that
they are entitled to shield from public view any non-privileged discussion by an attorney whatsoever
of the attorney’s representation of a client. (DE 290, at 3-4). Instead, Third Parties cite to Ohio case
law involving, in one instance, the Court’s resolution of a conflict-of-interest dispute regarding an
attorney’s representation of two clients. Lamson & Sessions Co. v. Mundinger, No. 4:08CV1226,
2009 WL 1183217, at *5 (N.D. Ohio May 1, 2009) (cited by the Third Parties, DE 290, at 4). The
Court held that confidential information in that case was limited to information from a prior
representation that would affect the present representation, and because the information obtained by
counsel was irrelevant to a subsequent representation, there was no conflict. Id. Clearly, this case law
is inapposite, not controlling, and does not support continued sealing in this case.

III.   Conclusion.

       Proposed Intervenors seek to intervene to ensure judicial documents are timely unsealed and
to ensure that justification for sealing is made on the public docket, is supported by non-conclusory
statements, and that the Court makes findings on the record regarding the sealing of each document.
Moreover, Proposed Intervenors request that already sealed documents introduced in this matter be
unsealed or, at a minimum, are refiled with minimal redactions.




5
  Ms. Giuffre argues that the documents should either be unsealed in their entirety or withheld
entirely, as she believes releasing the documents with redactions would not show the public the
complete picture of Mr. Zeiger’s testimony. (DE 289, at 4). However, Ms. Giuffre fails to show how
the public’s partial understanding of Mr. Zeiger’s testimony would prejudice her in her defamation
action against Mr. Dershowitz. Even if the information revealed created an unflattering portrayal of
Ms. Giuffre or caused the public to be unsympathetic to her case, such an argument cannot overcome
the presumption of public access. See Codename Enterprises, Inc. v. Fremantlemedia N. Am., Inc.,
No. 16CIV1267ATSN, 2018 WL 3407709, at *6 (S.D.N.Y. Jan. 12, 2018) (“Simply because the
information is unflattering does not mean it would ‘harm a litigant’s competitive standing.’”); King
Pharms., Inc. v. Eon Labs, Inc., No. 04-CV-5540 DGT, 2010 WL 3924689, at *11 (E.D.N.Y. Sept.
28, 2010) (“[W]hile public disclosure of some of this information may cause Elan embarrassment,
nothing in these portions of the briefs reflects any secret, proprietary information, the disclosure of
which would result in any serious, cognizable injury.”).
        Case 1:19-cv-03377-LAP Document 294 Filed 04/22/21 Page 7 of 7

The Honorable Loretta A. Preska
April 22, 2021
Page 7


                                    Sincerely yours,

                                    HOLLAND & KNIGHT LLP

                                    /s/ Christine N. Walz
                                    Christine N. Walz
                                    31 West 52nd Street
                                    New York, NY 10019
                                    Telephone: 212.513.3200
                                    Fax: 212.385.9010
                                    Christine.Walz@hklaw.com

                                    Sanford L. Bohrer
                                    701 Brickell Avenue, Suite 3300
                                    Miami, FL 33131
                                    Telephone: 305-374-8500
                                    Fax: 305.789.7799
                                    Sandy.Bohrer@hklaw.com

                                    Cynthia A. Gierhart
                                    800 17th Street NW, Suite 1100
                                    Washington, DC 20002
                                    Telephone: 202-469-5416
                                    Fax: 202-955-5564
                                    Cindy.Gierhart@hklaw.com

                                    Attorneys for Proposed Intervenors
                                    Julie Brown and Miami Herald Media Company
